         Case 5:20-cv-00438-FB Document 37-1 Filed 05/12/20 Page 1 of 1



                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                               SAN ANTONIO DIVISION

Texas Democratic Party, Gilbert Hinojosa,      §
Chair of the Texas Democratic Party,           §
Joseph Daniel Cascino, Shanda Marie            §
Sansing, and Brenda Li Garcia                  §
               Plaintiffs                      §
                                               §
v.                                             §    Civil Action No. 5:20-CV-00438-FB
                                               §
Greg Abbott, Governor of Texas; Ruth           §
Hughs, Texas Secretary of State, Dana          §
Debeauvoir, Travis County Clerk, and           §
Jacquelyn F. Callanen, Bexar County            §
Elections Administrator                        §
               Defendants.                     §


     ORDER DENYING LULAC AND TEXAS LULAC’S MOTION TO INTERVENE


       On this day the Court considered the motion to intervene filed by the League of United Latin

American Citizens and Texas League of United Latin American Citizens. After considering the

motion and any responses, the Court concludes that the motion should be, and hereby is, DENIED.

       Signed on this                 day of                               , 2020.




                                                    HON. FRED BIERY
                                                    UNITED STATES DISTRICT JUDGE
